Citation Nr: 0510195	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease, status post myocardial infarction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability 
manifested by chest pain.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for rheumatoid 
arthritis.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to 
February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issues of entitlement to service connection for 
hypertension, a disability manifested by chest pain, and the 
underlying claim for service connection for coronary artery 
disease, status post myocardial infarction, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied the 
veteran's claim for service connection for coronary artery 
disease, status post myocardial infarction; the veteran did 
not initiate an appeal by filing a notice of disagreement.

2.  Certain evidence received since the RO's March 1997 
decision was not previously received, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's back disability was not manifested during 
his active duty service or for many years thereafter, nor is 
such disability otherwise related to service.

4.  The veteran's glaucoma was not manifested during active 
duty service or for many years thereafter, nor is such 
disability otherwise related to service.

5.  The veteran's rheumatoid arthritis was not manifested 
during active duty service or for many years thereafter, nor 
is such disability otherwise related to service.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied service 
connection for coronary artery disease, status post 
myocardial infarction, is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  Evidence received since the March 1997 decision is new 
and material, and the veteran's claim for service connection 
for coronary artery disease, status post myocardial 
infarction, has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  A back disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Rheumatoid arthritis was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

5.  Glaucoma was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board need not consider the question of VCAA compliance 
in this case as to whether new and material evidence has been 
received to reopen a claim for service connection for 
coronary artery disease, status post myocardial infarction, 
as there is obviously no detriment to the veteran as a result 
of any VCAA deficiency in view of the favorable decision 
below with respect to reopening the claim.

As to the claims of entitlement to service connection for a 
back disability, glaucoma and rheumatoid arthritis, for the 
reasons explained in more detail below, the Board finds that 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on these 
claims at this time, as all notification and development 
action needed to render a fair decision on such claims have 
been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a claim for service connection for a back 
disability, glaucoma, and rheumatoid arthritis was filed in 
August 2002, and the claimant received a VCAA notice letter 
in October 2002.  As this letter was prior to the April 2003 
rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the October 2002 letter, as well as a September 
2003 letter and the October 2003 statement of the case, the 
RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that October 2002 and September 2003 letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims and has afforded the 
veteran VA examinations.  The claimant was also provided with 
the opportunity to attend a hearing, but declined.  The 
claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
service connected claims for a back disability, glaucoma and 
rheumatoid arthritis, and that adjudication of these claims 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Background

The veteran's service medical records show normal clinical 
evaluations of his spine and other musculoskeletal, eyes, 
lungs and chest, and heart at his enlistment examination in 
July 1960.  
A September 1960 service medical record reflects the 
veteran's report of having fallen out of the top bunk.  He 
was treated for an upper respiratory infection at that time.

A number of chest x-rays were performed in the 1960s 
including in April 1962, December 1963, March 1964, and 
September 1965.  The results were all negative.

In September 1967, the veteran was seen for complaints of 
right-sided chest pain.  He also reported four days of 
seasickness with vomiting, followed by pain in the anterior 
chest with coughing.  An impression was given of Tietze's 
syndrome.

Chest x-ray findings during a November 1971 re-enlistment 
examination were consistent with old granulomatous disease, 
no other abnormality seen.  The veteran complained of 
difficulty reading on a November 1971 Report of Medical 
History.  

In February 1975, the veteran was seen at a medical facility 
complaining of chest pain of one month's duration that 
radiated to both shoulders.  He as assessed as having 
questionable "PAT's" and was advised to cut down on coffee 
and tobacco.

A re-enlistment examination report in August 1975 revealed a 
normal chest x-ray.  It also revealed normal clinical 
evaluations of the veteran's lungs and chest, eyes, spine, 
and other musculoskeletal.  

Results of a chest x-ray taken in November 1977 revealed a 
normal appearing heart and lungs.

A November 1979 service medical record reflects the veteran's 
complaint of chest pain of three days duration.  He 
complained of left sided chest pain when coughing and raising 
his left arm.  On examination there was pain when pressure 
was applied over pectoris muscle on the left side.  The 
veteran denied any injury or trauma.  He was assessed as 
having a muscle strain when pulling and pushing with 
exercise.  

Chest x-rays taken at the veteran's retirement examination in 
October 1979 show that he had a normal chest.  This report 
also reflects normal clinical examinations of his eyes, lungs 
and chest, spine, and other musculoskeletal.  He was referred 
to optometry for reading glasses.

Private medical records from St. Joseph Hospital in March 
1988 show that the veteran was admitted with a diagnosis of 
status post myocardial infarction.  The records note a 
history of hypertension that had not been treated, and a 
history of heavy smoking, up to two packs a day.  He was 
assessed as having risk factors for coronary disease and to 
have had an acute myocardial infarction on February 26th.  

In January 1997, the veteran filed a claim for service 
connection for a heart disability due to a heart attack in 
March 1988.

In a March 1997 rating decision, the RO denied the veteran's 
claim for service connection for coronary artery disease, 
status post myocardial infarction.

An April 1998 private hospital discharge summary shows that 
the veteran was admitted with complaints of dizziness and 
vomiting that began two days prior to admission.  The summary 
reflects a final diagnosis of hypertension stage III.  A 
chest x-ray performed at that time revealed cardiomegaly with 
left ventricular prominence and arteriosclerotic aorta.  

A September 1999 Medical Certificate shows that the veteran 
was admitted to CDMF Medical Clinic for five days due to a 
sudden attack of chest pain.  He was diagnosed as having 
ischemic heart disease (old inferior and lateral wall 
infarct).

An August 2002 clinical abstract shows that the veteran was 
seen due to a sticky feeling in both eyes.  He was diagnosed 
as having error of refraction, allergic conjunctivitis and 
glaucoma suspect.  He was also diagnosed as having primary 
open angle glaucoma.  The abstract further notes that a 
cardiologist had seen the veteran in June 2002 due to recent 
progression of shortness of breath and easy fatigability.  
His diagnoses as of that date included dilated 
cardiomyopathy-ischemic, hypertension-controlled, and 
dyslipidemia.  Another August 2002 clinical abstract reflects 
a diagnosis of cardiac arrhythmia.  

In August 2002, the veteran filed a claim for service 
connection for various disabilities.  He reported at this 
time that his glaucoma began in May 2002, and his rheumatoid 
arthritis began in 1970.  He also filed an application to 
reopen his previously denied claim for service connection for 
coronary artery disease and myocardial infarction.

A November 2002 medical certification from Jose Albert 
Quintos, M.D., states that the veteran had been treated since 
May 2002 for complaints of a sticky feeling in his eyes and 
low back pain.  The certification also states that the 
veteran had a prior history of hypertension and myocardial 
infarction.  The final diagnoses included coronary artery 
disease with libated cardiomyopathy, partial open angle 
glaucoma, degenerative joint disorder lumbar spines and 
lumbar strain secondary to paravertebral muscle spasm.

During an April 2003 VA examination for hypertension, the 
veteran complained of dull chest pain two to three times a 
week that was sometimes accompanied by dizziness, shortness 
of breath, and easy fatigability.  Findings revealed strong 
heart sounds, regular rhythm and no murmur.  The veteran was 
diagnosed as having hypertensive arteriosclerotic heart 
disease, negative inspiratory force, incomplete right bundle 
branch block, and inferior wall myocardial infarction, old.    

An April 2003 VA general examination report states that the 
veteran was presently unemployed, but used to work in a 
hospital maintenance department from 1981 to 1995.  He 
reported on and off again low back pain that began five years 
earlier.  

A VA eye examination report dated in April 2003 notes that 
the veteran was diagnosed as having glaucoma six months 
earlier.  He complained of occasional slight pain and 
"smarting".  He was diagnosed as having blephartitis, 
marginal, both eyes, hyperopia, astigmatism, both eyes, 
corrected; and glaucoma, open angle, both eyes.  

A VA cardiac record dated in April 2003 contains blood 
pressure readings and a finding, based on blood pressure 
response to exercise, of diastolic hypertension.

Lumbar spine x-rays taken in 2003 reveal disc space 
narrowing.

The veteran submitted private medical records to the RO in 
September 2003 showing that he had been disabled from work 
for a period in 1994 due to coronary artery disease, angina 
pectoris and status post myocardial infarction.

II.  Analysis

A.  New and Material

The RO originally denied the appellant's claim for service 
connection for coronary artery disease, status post 
myocardial infarction, in March 1997.  As the appellant did 
not initiate an appeal of the March 1997 decision by filing a 
notice of disagreement, that decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  However, 
under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for coronary artery disease, 
status post myocardial infarction, in August 2002, the 
revised version of 3.156 is applicable in this appeal.

The evidence on file at the time of the March 1997 adverse 
rating decision included the veteran's service medical 
records showing complaints of chest pain and a diagnosis of 
rule out hypertension at the veteran's service retirement 
examination in October 1979.  The evidence also included 
private hospital records showing that the veteran was 
hospitalized in March 1988 for an acute inferior myocardial 
infarction.  These records note that the veteran had a 
history of hypertension for many years and was not on any 
medications.  

The evidence received after the March 1997 decision includes 
additional medical evidence showing a complex postservice 
medical cardiac history involving a number of cardiac-related 
diagnoses, to include hypertensive arteriosclerotic heart 
disease (diagnosed in April 2003).  Such evidence, when 
considered with evidence previously of record, bears 
substantially upon the specific matters under consideration 
as it relates to an unestablished fact necessary to 
substantiate the claim, i.e., it suggests a possible 
relationship between the veteran's hypertension and coronary 
artery disease.  Although the veteran is not presently 
service-connected for hypertension, this issue is presently 
on appeal and requires additional medical development as 
reflected in the remand below.  The outcome of this pending 
service-connected issue for hypertension may have a 
significant impact on the underlying issue of service 
connection for coronary artery disease, status post 
myocardial infarction.  In short, the record contains new and 
material evidence to reopen the claim for service connection 
for coronary artery disease, status post myocardial 
infarction.

B.  Service Connection 

This appeal includes claims for service connection for a back 
disability, glaucoma and rheumatoid arthritis.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic disabilities, including arthritis, will be 
presumed to have been incurred in active duty if manifested 
to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran's service medical records show that he reportedly 
fell off the top bunk in September 1960, but he made no 
complaint regarding his back or other musculoskeletal problem 
at that time.  With respect to his back, his service medical 
records are entirely devoid of any back complaints or 
treatment therefore, and he had a normal clinical evaluation 
of the spine at his retirement examination in October 1979.  
Furthermore, the April 2003 VA examination report states that 
the onset of the veteran's on and off again low back pain was 
approximately five years earlier, after military service.  In 
August 2002, a private physician diagnosed the veteran as 
having degenerative joint disease of lumbar spines and lumbar 
strain secondary to paravertebral muscle spasm.  The medical 
evidence simply does not relate a back disability to the 
veteran's service.  

Similarly, there is no supporting evidence of the veteran 
having glaucoma or rheumatoid arthritis in service.  His 
service medical records do not show any eye problems, except 
for a referral during his October 1979 retirement examination 
to optometry for reading glasses.  In fact, the first 
suggestion of glaucoma is not noted until many years after 
service, in August 2002.  According to an August 2002 private 
clinical abstract, the veteran was seen for the first time by 
an ophthalmologist (in 2002) because of a sticky feeling in 
his eyes.  The ophthalmologist diagnosed the veteran having 
glaucoma suspect.  During a follow-up appointment one week 
later, the ophthalmologist diagnosed the veteran as having 
primary open angle glaucoma.  This is consistent with an 
April 2003 VA eye examination report containing the veteran's 
report of having a diagnosis of glaucoma for six months.    

As far as rheumatoid arthritis, there is no evidence of this 
disability in service.  The veteran's service medical records 
do not reflect musculoskeletal complaints, and he had a 
normal clinical musculoskeletal examination at his October 
1979 retirement examination.  Moreover, an April 2003 VA 
examination report is devoid of a diagnosis of rheumatoid 
arthritis.  It is not until a July 2003 private bone scan 
that osteoarthritic changes were noted in the veteran's 
shoulders, knees and ankles.  Thus, although the veteran 
dates this disability (as noted on his August 2002 claim) 
back to 1970, there is no medical evidence of this disability 
either in service or for many years thereafter, nor does the 
medical evidence relate such disability to service.  

Based on the evidence as outlined above, the Board must 
conclude that the preponderance of the evidence is against a 
finding that that veteran has a back disability, glaucoma or 
rheumatoid arthritis related to his active duty service.  
There is simply no supporting evidence of these claimed 
disabilities in service or until many years after service, 
and no medical evidence relating these disabilities to 
service.  Accordingly, the claims for service connection for 
a back disability, glaucoma and rheumatoid arthritis must be 
denied.  38 C.F.R. § 3.303.


ORDER

The veteran's claim of entitlement to service connection for 
coronary artery disease, status post myocardial infarction, 
has been reopened.  The appeal as to this issue is granted to 
this extent, subject to the directions set forth in the 
following remand section of this decision. 

The veteran's claim of entitlement to service connection for 
a back disability is denied.

The veteran's claim of entitlement to service connection for 
glaucoma is denied.

The veteran's claim of entitlement to service connection for 
rheumatoid arthritis is denied.


REMAND

In April 2003, the veteran was afforded a VA examination for 
hypertension.  However, the examination report does not 
contain an opinion regarding the etiology of the veteran's 
hypertension.  Such an opinion is essential in view of the 
diagnosis of "rule out hypertension" that was given at the 
veteran's October 1970 retirement examination, as well as 
postservice medical records showing that the veteran 
currently has hypertension.  In addition, postservice medical 
records reflect a number of other cardiac-related diagnoses 
including hypertensive arteriosclerotic disease, cardiac 
arrhythmia and dilated cardiomyopathy.  

In view of the multiple cardiac-related diagnoses on file, as 
well as the uncertainty as to whether, if any, there is any 
relationship between these diagnoses and the claimed cardiac-
related disabilities of hypertension, disability manifested 
by chest pain, and the now reopened claim for entitlement to 
service connection for coronary artery disease, status post 
myocardial infarction (also claimed as ischemic heart 
failure), additional medical development is warranted with 
respect to all three cardiac-related service connection 
claims.  See 38 U.S.C.A. § 5103A(d).  This is especially so 
when considering the veteran's inservice complaints of chest 
pain, and in view of the fact that the April 2003 VA examiner 
did not have the veteran's claims file to review.  Also, the 
most recent medical evidence regarding the veteran's heart 
disabilities are test reports dated in September 2003.  
Accordingly, the veteran should be asked to identify any 
outstanding pertinent medical evidence not yet on file.  See 
38 U.S.C.A. § 5103A(b).  

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should specifically ask the 
veteran to identify any additional 
medical evidence pertaining to his 
cardiac problems since 2003.  If he 
identifies any additional evidence, the 
RO should take appropriate steps to 
assist the veteran in obtaining such 
evidence.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed cardiac disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  After examining the veteran 
and reviewing the claims file (to 
specifically include the veteran's 
service medical records) the examiner 
should clearly report what cardiac 
disabilities the veteran currently 
suffers from and which is(are) at least 
as likely as not (a 50% or higher degree 
of probability) related to the veteran's 
active duty service or any injury or 
disease suffered during such service.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record under a merits 
analysis and determine service connection 
is warranted for coronary artery disease, 
status post myocardial infarction, for 
hypertension, and for disability 
manifested by chest pain.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


